PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/001,188
Filing Date: 19 Jan 2016
Appellant(s): Goslin, Michael, P.



__________________
D. Benjamin Esplin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/18/21 appealing from the office action mailed on 12/4/20.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/4/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-11, 13, 15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolston (U.S. Patent 6,162,123) (from IDS dated 10/5/17) in view of Nishimaki et al. (U.S. PGPub 2014/0002329) (from IDS dated 2/8/17) in further view of Haseline et al. (U.S. PGPub 2014/0080109).

With respect to claim 1, Woolston discloses “A system to simulate a feel of using a virtual weapon” as [Woolston (Col. 2 line 64 – Col. 3 lines 1-8, “By applying the appropriate voltage, etc.”, Col. 7 lines 7-9, “Block diagram element 600 may represent a gyrostat, etc.”)];
“a display configured to display an overlay image” as [Woolston (Col. 8 line 65 - 	Col. 9 lines 1-3, “Fig. 3 shows the present invention in a deployment, etc.”, Fig. 3)];
 “a hilt” as [Woolston (Col. 10 lines 31 – 37, “Block 522 labeled “get position sword hilt” is a routine, etc.”, Col. 16 lines 27-30, “The resultant force vector 1022 may be, etc.”, Fig. 10 item 1026)];
“a motion and orientation sensor carried by the hilt” as [Woolston (Col. 3 lines 55-60, “Yet another feature of the present invention, etc.”, Col. 10 lines 15-19, “Blocks 416, 418 and 420 may represent the, etc.”, Col. 10 lines 31 – 37, “Block 522 labeled “get position sword hilt” is a routine, etc.”, Fig. 4)];
“the motion and orientation sensor being configured to generate motion and/or orientation output signals conveying motion and/or orientation information of the hilt” as [Woolston (Col. 10 lines 31 – 37, “Block 522 labeled “get position sword hilt” is a routine, etc.”)];
“one or more gyroscopes carried by the hilt” as [Woolston (Col. 2 line 55 – Col. 3 lines 1-8, “In overview, one or more gyrostat(s) inside, etc.”, Col. 10 lines 15-19, “Blocks 416, 418 and 420 may represent the, etc.”)];
“and one or more processors configured by machine readable instructions” as [Woolston (Col. 3 lines 25-32, “It is understood that the sword apparatus, etc.”)] Examiner’s interpretation: Having a computer demonstrates that there is a processor, since a processor is embedded within a computer;
“determine a position and/or an orientation of a virtual blade of the virtual weapon based on the visual output signals and/or the motion and/or orientation output signals” as [Woolston (Col. 10 lines 25-40, “The calculate blow routine 520 may be called, etc.”, Col. 10 lines 51-58, “Block 526 labeled “get sword velocity” may determine, etc.”)];
“determine the overlay image comprising the virtual blade” as [Woolston (Col. 3 lines 25-32, “It is understood that the sword apparatus of the present, etc.”)];
“wherein the virtual blade is placed within the overlay image according to the position and/or the orientation of the virtual blade” as [Woolston (Col. 3 lines 25-32, “It is understood that the sword apparatus of the present, etc.”, Col. 14 lines 32-41, “Procedural block 592 may determine the sword, etc.”)];
“effectuate displaying of the overlay image on the display so that the virtual blade appears to be attached to, and extending from, the hilt” as [Woolston (Col. 3 lines 25-32, “It is understood that the sword apparatus, etc.”, Col. 8 line 65-Col. 9 lines 1-3, “Fig. 3 shows the present invention in a deployment, etc.”, Fig. 3)];
“determine controls for the one or more gyroscopes based on when the virtual blade touches” as [Woolston (Col. 2 line 55- Col. 3 lines 1-8, “In overview, one or more gyrostat(s) inside, etc.”, Col. 8 lines 5-11, “It is also within the scope of the present invention, etc.”)] Examiner’s interpretation: The controls of the gyroscope can be determine based on the virtual blade touching another virtual blade or virtual object within a sword battle.  Also, refer to section 4 of the office action to see the explanation of the teaching of the controls of a gyroscope based on a virtual blade touching a real-world object;

  While Woolston teaches having a display that displays the overlay image, Woolston does not explicitly disclose “an image sensor configured to generate visual output signals conveying visual information within a field of view of the image sensor”
Nishimaki et al. discloses “an image sensor configured to generate visual output signals conveying visual information within a field of view of the image sensor” as [Nishimaki et al. (paragraph [0025])];
Woolston and Nishimaki et al. are analogous art because they are from the same field endeavor of analyzing a 3D image in a virtual space.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Woolston of simulating the feel of using a virtual weapon by incorporating an image sensor configured to generate visual output signals conveying visual information within a field of view of the image sensor as taught by Nishimaki et al. for the purpose of presenting an image observed when a three-dimensional image in a virtual three-dimensional space is projected onto a real-world setting.
The motivation for doing so would have been because Nishimaki et al. teaches that by presenting an image observed when a three-dimensional image in a virtual three-dimensional space is projected onto a real-world setting, the ability to provide a technology capable of improving the precision of identifying the position of information for which the position is identifiable can be accomplished (Nishimaki et al. (paragraph [0004] – [0007]).

Haseltine et al. discloses “detect a real-world object based on the visual output signals and determine an object position and/or an object orientation of the real-world object” as [Haseltine et al. (paragraph [0054], Fig. 2)] Examiner’s interpretation: The examiner notes that the phrase “real-world object” is not defined within the claim.  The examiner considers the real-world object to be the physical object, since a physical object can be an object of the real world such as a wall, a still door, a rock, etc. Also, a stimulus event occurs when the lightsaber comes into contact with a physical object.  This demonstrates that a real-world object is being detected as well as the position of the object, since knowing that the lightsaber came into contact with the physical object, the position of the physical object can be determined.  The position of the lightsaber is determined by GPS device within the lightsaber;
“determine when the virtual blade touches the real-world object based on the position and/or the orientation of the virtual blade and the object position and/or the object orientation of the real-world object” as [Haseltine et al. (paragraph [0054], Fig. 2)] Examiner’s interpretation: As shown above in section 2 of the current office action, the blade of the lightsaber is considered to be virtual.  Haptic feedback to the user occurs when a stimulus event of a lightsaber comes into contact with a physical object. This demonstrates that the virtual blade touches the physical object based on the position and/or orientation of the virtual blade and the position and/or orientation of the physical object, since the GPS device within the lightsaber gives the position of the lightsaber. When it comes in contact with the physical object, the position of the physical object will be known;
“wherein the resistance to changing the hilt orientation of the hilt simulates a feel of contact between the virtual weapon and the real-world object” as [Haseltine et al. (paragraph [0054], Fig. 2)] Examiner’s interpretation: The vibration mechanism provides haptic feedback to a user when a stimulus event of a lightsaber coming into contact with a physical object occurs. The examiner considers the haptic feedback to be the simulating a feel of contact between the virtual weapon and real-world object, since haptics allows a user to interact with computer based devices by receiving tactile and force feedback.  Haptic feedback simulates some physical properties of an object, where a user can receive the sensations of impact with a physical object, see attachment of the definition of haptic feedback;
Woolston, Nishimaki et al. and Haseltine et al. are analogous art because they are from the same field endeavor of analyzing a user in a virtual and or augmented environment.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Woolston and Nishimaki et al. of determining a position and/or an orientation of a virtual blade of the virtual weapon based on the visual output signals and/or the motion and/or orientation output signals by incorporating detect a real-world object based on the visual output signals and determine an object position and/or an 
The motivation for doing so would have been because Haseltine et al. teaches that by using a plurality of storytelling devices and an augmented reality device such as augmented reality glasses, the ability to capture user’s alterations from different physical scenes can be accomplished (Haseltine et al. (paragraphs [0007] – [0008] and paragraphs [0051] –[0052]).

With respect to claim 2, the combination of Woolston, Nishimaki et al. and Haseltine et al. discloses the system of claim 1 above, and Woolston further discloses “determine changes in the position and/or the orientation of the virtual blade” as [Woolston (Col. 10 lines 21-40, “Fig. 5 shows a block diagram, etc.”, Col. 10 lines 51-58, “Block 526 labeled “get sword velocity vector, etc.”, Fig. 5)];
“and determine the controls for the one or more gyroscopes based on the changes in the position and/or the orientation of the virtual blade.” as [Woolston (Col. 2 line 55- Col. 3 lines 1-8, “In overview, one or more gyrostat(s) inside, etc.”, Col. 10 lines 15-19, “Blocks 416, 418 and 420 may represent, etc.)];

With respect to claim 4, the combination of Woolston, Nishimaki et al. and Haseltine et al. discloses the system of claim 1 above, and Woolston further discloses “change a shape and/or 
“and determine the controls for the one or more gyroscopes based on the shape and/or the size of the virtual blade.” as [Woolston (Col. 3 lines 36-45, “In another embodiment of the present invention, etc.”)] Examiner’s interpretation: The gyrostat propulsion instrumentality is controlled to provide the appropriate feedback to simulate the virtual instrument;

With respect to claim 6, the combination of Woolston, Nishimaki et al. and Haseltine et al. discloses the system of claim 1 above, and Nishimaki et al. further discloses “detect presence of a physical landmark carried by the hilt” as [Nishimaki et al. (paragraph [0039], paragraph [0058], Fig. 7 item 710a)] Examiner’s interpretation: The examiner considers the marker to be the physical landmark, since the marker is a real object and because the marker is carried is carried by the hilt as shown in Fig. 7 of the Nishimaki et al. reference;
“identify the physical landmark carried by the hilt” as [Nishimaki et al. (paragraph [0039], paragraph [0058] – [0059], Fig. 7 item 710a)];
“access information that matches different physical landmarks to different virtual blades” as [Nishimaki et al. (paragraph [0059] – [0060])] Examiner’s interpretation: The claims do not define how the physical landmarks are different.  The examiner considers the different position and orientation of the marker to be the different physical landmarks, since the marker is a real object and based on the position and orientation of the marker will determine the position and orientation of the virtual blade;
“and select, based on the information that matches the different physical landmarks to the different virtual blades, the virtual blade based on the physical landmark carried by the hilt being Examiner’s interpretation: The marker is mapped to the image that is generated by the image generation unit.  With mapping the marker to the image generated by the image generation unit, demonstrates that the marker is matched to the virtual blade;

With respect to claim 8, the combination of Woolston, Nishimaki et al. and Haseltine et al. discloses the system of claim 1 above, and Woolston further discloses “wherein the one or more gyroscopes a first gyroscope carried in a first portion of the hilt and a second gyroscope carried in a second portion of the hilt, wherein the first portion and the second portion are located in different ends of the hilt.” as [Woolston (Col. 8 lines 1-11, “Two propulsion gytostats in a single, etc.”)] Examiner’s interpretation: The Examiner considers the two gimball gyrostats that are located in the sword to be the first and second gyroscope in a first and second portion of the hilt, since one of the gimball gyrostats is at the top of the sword and the other is at the bottom of the sword; 

With respect to claim 9, the combination of Woolston, Nishimaki et al. and Haseltine et al. discloses the system of claim 1 above, and Woolston further discloses “a speaker” as [Woolston (Col. 6 lines 41-44, “The sword housing 200 may be adapted, etc.”, Fig. 1 item 203)];
“wherein the one or more processors are further configured to effectuate operation of the speaker in response to changes in the position and/or the orientation of the virtual blade based one or more of the visual output signals and/or the motion and/or orientation output signals.” as [Woolston (Col. 6 lines 41-44, “The sword housing 200 may be adapted, etc.”, Fig. 1 item 203)];

With respect to claim 21, the combination of Woolston, Nishimaki et al. and Haseltine et al. discloses the system of claim 1 above, and Haseltine et al. further discloses “wherein the real-world object is separate and distinct from a user holding the hilt.” as [Haseltine et al. (paragraph [0054])] Examiner’s interpretation: Haptic feedback will occur when the lightsaber comes in contact with a physical object.

With respect to claim 10, Woolston discloses “A method to simulate a feel of using a virtual weapon” as [Woolston (Col. 2 line 64 – Col. 3 lines 1-8, “By applying the appropriate voltage, etc.”, Col. 7 lines 7-9, “Block diagram element 600 may represent a gyrostat, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 11, 13, 15 and 17-18, the claims recite the same substantive limitations as claims 2, 4, 6 and 8-9 above and are rejected using the same teachings.

With respect to claim 19, Woolston discloses “A system to simulate a feel of using a virtual weapon” as [Woolston (Col. 2 line 64 – Col. 3 lines 1-8, “By applying the appropriate voltage, etc.”, Col. 7 lines 7-9, “Block diagram element 600 may represent a gyrostat, etc.”)];
The other limitations of the claim recite the same substantive limitations as claims 1, 6, 8 and 9 above and are rejected using the same teachings.

With respect to claim 20, the claims recites the same substantive limitations as claim 2 above and are rejected using the same teachings.

With respect to claims 22-23, the claims recite the same substantive limitations as claim 21 above and are rejected using the same teachings.

	Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolston (U.S. Patent 6,162,123) (from IDS dated 10/5/17), Nishimaki et al. (U.S. PGPub 2014/0002329) (from IDS dated 2/8/17), Haseltine et al. (U.S. PGPub 2014/0080109) in view of Hastings et al. (U.S. PGPub 2013/0042296).

With respect to claim 5, the combination of Woolston, Nishimaki et al. and Haseltine et al. discloses the system of claim 1 above.
While the combination of Woolston, Nishimaki et al. and Haseltine et al. teaches determining the position of a virtual blade based on the movement of the virtual sword, Woolston, Nishimaki et al. and Haseltine et al. do not explicitly disclose “wherein the one or more processors are further configured to select the virtual blade based on a user input received through an input device.”
Hastings et al. discloses “select the virtual blade based on a user input received through an input device.” as [Hastings et al. (paragraph [0126], paragraph [0128], Fig. 7B)] Examiner’s interpretation: The Examiner considers the virtual object that is selected by the user to be the virtual blade, since the object being selected by the user is based on a list of genres;
Woolston, Nishimaki et al., Haseltine et al. and Hastings et al. are analogous art because they are from the same field endeavor of analyzing a virtual object in a virtual environment.

The motivation for doing so would have been because Hastings et al. teaches that by having an augmented or mixed reality display device, the virtual imagery can be mixed with a user’s view of the real world (Hastings et al. (paragraph [0001] –[0002]).

With respect to claim 14, the claim recites the same substantive limitations as claims 5 above and are rejected using the same teachings.

	Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolston (U.S. Patent 6,162,123) (from IDS dated 10/5/17), Nishimaki et al. (U.S. PGPub 2014/0002329) (from IDS dated 2/8/17), Haseltine et al. (U.S. PGPub 2014/0080109) in view of Foxlin (U.S. PGPub 2002/0024675).

	With respect to claim 7, the combination of Woolston, Nishimaki et al. and Haseltine et al. discloses the system of claim 1 above.
	While the combination of Woolston, Nishimaki et al. and Haseltine et al. teaches a motion and orientation sensor being carried by a hilt, Woolston, Nishimaki et al. and Haseltine et 
	Foxlin discloses “wherein the motion and orientation sensor includes an inertial measurement unit.” as [paragraph [0122] – [0123])] Examiner’s interpretation: The Foxlin reference uses inertial sensors on the hand of the user to measure their motion with a high update rate and low latency.  The Woolston reference uses sensors on the sword apparatus to determine the spatial attitude and/or location of the sword apparatus. It would be obvious to a person of ordinary skill in the art to modify the teachings of the Woolston reference of having inertial sensors within the hilt, since the inertial sensors monitor the motion and orientation of the hilt and the Woolston reference simulates the motion of the user moving the hilt with a virtual blade.
Woolston, Nishimaki et al., Haseltine et al. and Foxlin are analogous art because they are from the same field endeavor of analyzing a virtual object in a virtual environment.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Woolston, Nishimaki et al. and Haseltine et al. of determining the position of a virtual blade based on the movement of the virtual sword by incorporating wherein the motion and orientation sensor includes an inertial measurement unit as taught by Foxlin for the purpose of self-reference tracking. 
The motivation for doing so would have been because Foxlin teaches that by providing new tracking techniques that include manual interactions with virtual objects, the ability to have reach-out-and-grab interactions within a virtual environment can be accomplished (Foxlin (paragraph [0004] – [0005]).

With respect to claim 16, the combination of Woolston, Nishimaki et al. and Haseltine et al. discloses the method of claim 10 above.
While the combination of Woolston, Nishimaki et al. and Haseltine et al. teaches a motion and orientation sensor being carried by a hilt, Woolston, Nishimaki et al. and Haseltine et al. do not explicitly disclose “wherein the motion and/or orientation output signals are generated by a motion and orientation sensor comprising an inertial measurement unit.”
Foxlin discloses “wherein the motion and/or orientation output signals are generated by a motion and orientation sensor comprising an inertial measurement unit.” as [paragraph [0122] – [0123])] Examiner’s interpretation: The Foxlin reference uses inertial sensors on the hand of the user to measure their motion with a high update rate and low latency.  The Woolston reference uses sensors on the sword apparatus to determine the spatial attitude and/or location of the sword apparatus. It would be obvious to a person of ordinary skill in the art to modify the teachings of the Woolston reference of having inertial sensors within the hilt, since the inertial sensors monitor the motion and orientation of the hilt and the Woolston reference simulates the motion of the user moving the hilt with a virtual blade.
Woolston, Nishimaki et al., Haseltine et al. and Foxlin are analogous art because they are from the same field endeavor of analyzing a virtual object in a virtual environment.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Woolston, Nishimaki et al. and Haseltine et al. of determining the position of a virtual blade based on the movement of the virtual sword by incorporating wherein the motion and/or orientation output signals are generated by a motion and orientation sensor comprising an inertial measurement unit as taught by Foxlin for the purpose of self-reference tracking. 
.
(2) Response to Argument
Regarding Appellant’s arguments:
“7. The Cited References Fail To Teach Or Suggest A Virtual Blade Touching A Real-World Object.
The Office Action acknowledges the combination of Woolston and Nishimaki does not explicitly disclose “determine when the virtual blade touches the real-world object.” [Office Action, p. 11], The Office Action relies on paragraph 54 of Haseltine and further relies on the NPL documents. [Office Action, pp. 5-6 and 12],
However, Haseltine fails to make up for the acknowledged deficiencies of Woolston and Nishimaki at least because: 1) Haseltine does not describe a “virtual blade,” let alone “determine when the virtual blade touches the real-world object,” 2) the NPL documents do not support a conclusion that Haseltine describes a “virtual blade,” and 3) a person of ordinary skill in the art would not find that Haseltine and the NPL documents teach the identified claim language.
The MPEP clearly states that Examiners “fulfill the critical role of factfinder when resolving the Graham inquiries.” [MPEP 2141 II], The inquiries include determining the scope and content of the prior art, ascertaining the differences between the claimed invention and the prior art, and resolving the level of ordinary skill in the pertinent art. [Id.]. Further, “it may also be important to include explicit findings as to how a person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could 
a. Haseltine Does Not Describe A “Virtual Blade”.
Here, the Office Action is deficient because the Office Action has failed to resolve the Graham inquires to supports its conclusion of obviousness. In particular, the Office Action has failed to properly determine the scope and content of the prior art because a person of ordinary skill would actually have understood Haseltine as describing a “real” blade, not a “virtual” blade.
Haseltine shows and describes a lightsaber device configured to be held by a user as part of a storytelling experience. [See, e.g., Haseltine, ^[53 and FIG. 2 (reference numeral 220)]. Although not specifically described in Haseltine, it is reasonable to conclude that the lightsaber device includes a real part that can be held by the user, e.g., a physical handle or hilt, because the lightsaber device is described as being held by a user. The Office Action agrees with this position. [Office Action, p. 5],
The question then becomes whether the rest of the lightsaber device, e.g., the “blade”, is real or virtual. Haseltine does not describe a virtual blade. Instead, Haseltine describes using augmented reality glasses to present “virtual” objects to a user. [See, e.g., Haseltine, ^[53], Further, Haseltine describes “an exercise includes deflecting a virtual laser fired from the training device 245 with the lightsaber device 220 [where] the virtual laser could be inserted into the user's field of view by the augmented reality glasses 215.” [See, e.g., Haseltine, ^56], The lightsaber device is further described as responding to stimulus events that include “contact from a physical or virtual object to the light saber 220.” [See, e.g., Haseltine, 1J54].
Nowhere in Haseltine is there description of the lightsaber device having virtual components. Nowhere in Haseltine is there description of a virtual blade being inserted into the 
Further, a person of ordinary skill would understand the lightsaber device of Haseltine as being entirely real and comprised of physical parts. For example, a person of ordinary skill would reasonably conclude that the lightsaber device is likely a toy device made of plastic and/or other materials similar to that of the hilt part held by the user. The descriptions in paragraph 54 of Haseltine describing “contact from a physical or virtual object to the light saber” would be understood by a person of ordinary skill to be contact between a physical blade and a physical or virtual object. At least for these reasons, Haseltine does not describe a “virtual blade,” and a person of ordinary skill in the art would determine the scope and content of Haseltine as describing a real blade.
Therefore, Haseltine does not cure the acknowledged deficiencies of Woolston and Nishimaki because Haseltine does not describe a “virtual blade,” let alone determine when the (nonexistent) virtual blade touches a real-world object.” Remarks: pages (13-15)

Examiner’s Response:
The examiner respectfully disagrees.  The examiner notes that the Haseltine et al. reference doesn’t mention the lightsaber device as being a toy, nor does it state that the blade of the lightsaber isn’t virtual.  Therefore, a virtual blade for the lightsaber is not excluded from the reference.  There is a physical part of the lightsaber that can be held by a user, however, the lightsaber is a sword whose blade is in the form of a laser or beam of light.  Also, with the lightsaber deflecting the virtual laser being fired from the training device, further demonstrates that the blade of the lightsaber is a virtual blade, since as shown within different themes of Star 
Regarding the Haseltine et al. reference not teaching the claim limitation that states “determine when the virtual blade touches the real-world object”, in paragraph [0054] of the Haseltine et al. reference it states a stimulus event occurs when the lightsaber contacts a physical or virtual object. As stated above, the lightsaber device is not mentioned within the Haseltine et al. reference as being a toy or that the blade of the lightsaber isn’t virtual.  With the lightsaber deflecting the virtual laser being fired from the training device, further demonstrates that the blade of the lightsaber is a virtual blade.  Therefore, it’s clear that the Haseltine et al. reference teaches the determination of when a virtual blade touches a real-object.

Regarding Appellant’s arguments:
“b. The NPL Documents Do Not Support A Conclusion That Haseltine Describes A “Virtual Blade”.
In response to arguments similar to those above, the Office Action alleges Haseltine “doesn’t mention the lightsaber device as being a toy, nor does it state that the blade of the lightsaber device isn’t virtual;” therefore “a virtual blade for the lightsaber is not excluded from 
Here, the Office Action asserts that the NPL documents support its position that the blade in Haseltine is virtual. However, the NPL documents actually fail to support this very position.
The NPL dated 5/30/19 describes a weapon having “a blade made of laser energy.” [See, e.g., NPL dated 5/30/19], To reiterate, in relying on the NPL dated 5/30/19, the Office Action alleges “the lightsaber is a sword whose blade is in the form of a laser or beam of light.” [Office Action, p. 5], Without yet considering the issue of whether a person of ordinary skill in the art would reasonably rely on the NPL documents, the NPL dated 5/30/19 itself, taken at face value, actually describes a blade that is real. That is, both “laser beams” and “beams of light”, are real - they are not virtual.
Accordingly, even if a virtual blade for the lightsaber is not excluded from Haseltine, 1) Haseltine does not actually teach that the blade is virtual (as has been explained above), and 2) the NPL dated 5/30/19 would, if taken at face value, actually support a finding that the blade of the lightsaber in Haseltine is real and made of a laser beam or beam of light. At least for these reasons, the NPL documents and/or Haseltine does not teach or suggest a “virtual blade,” let alone “determine when the virtual blade touches the real-world object.” Therefore, Haseltine in view of the NPL documents does not cure the acknowledged deficiencies of Woolston and Nishimaki.

A person of ordinary skill would not have reasonably relied on the NPL documents to make any conclusion regarding the teachings of Haseltine other than the blade in Haseltine being real. It is unreasonable to interpret the lightsaber device of Haseltine as including a virtual blade instead of a real blade simply because the term “lightsaber” is used by Haseltine. As evidenced by at least NPL dated 5/30/2019 provided by the Office Action, it is important to note that a lightsaber “with a blade made of laser energy” is a fictional device from a science fiction movie. The Office Action does not provide explicit findings as to how a person of ordinary skill in the art would have understood Haseltine and the provided definitions of a fictional lightsaber to arrive at the claimed invention. The Office Action does not provide explicit findings as to what a person of ordinary skill would have known or could have done. Even if the Office Action purported to assert that a person of ordinary skill would have relied on the definition of a fictional lightsaber, any such assertions would be entirely unreasonable and unable to support a conclusion of obviousness. A person of ordinary skill in the art would not look to science fiction to make a combination of prior art. Accordingly, a person of ordinary skill in the art would not conclude that the lightsaber device in Haseltine actually has a blade in the form of a laser or beam of light as described in NPL dated 5/30/19 at least due to the NPL’s reference to a science fiction movie.
In fact, the NPL dated 5/30/19 further defines a lightsaber as being “the proprietary name of toys based on or related to the laser weapons used in the science fiction franchise Star Wars.” [See, e.g., NPL dated 5/30/19 (emphasis added)]. Accordingly, the NPL dated 5/30/19 explicitly defines a lightsaber in connection with toys. Thus, a person of ordinary level of skill in the art  Remarks: pages (13-17)

Examiner’s Response:
The examiner respectfully disagrees. The applicant is arguing that the NPL reference dated 5/30/19 fails to support that the lightsaber of the Haseltine et al. reference is a virtual blade because the laser beams or the beams of light is real.  The examiner notes that a laser beam or beams of light are not something that can be physical touched, as the applicant has argued above about the lightsaber of the Haseltine et al. reference being a physical toy.  Also, as stated above, the lightsaber of the Haseltine et al. reference is being used in an augmented reality, where the user is wearing augmented glasses, see paragraph [0053] and Fig. 2 item 215 of the Haseltine et al. reference. With the lightsaber of the Haseltine et al. reference being used in an augmented reality, where the lightsaber deflects a virtual laser being fired from the training device, this demonstrates that the NPL reference supports the lightsaber of the Haseltine et al. reference as being a virtual blade.  As stated above, within the scope of obviousness of a person of ordinary skill in the art, one would not view a blade as a physical blade with an event occurring in an augmented reality, since an augmented reality is virtual.  There would be no reason to have a stimulus event where the vibration mechanism provides haptic feedback, since a physical blade contacting another physical object will have its own natural feedback.


Regarding Appellant’s arguments:
“8. Conclusion of Rejection Of Independent Claim 1 Under 35 U.S.C. §103.
In light of the reasons presented above, it is clear the Office Action has not proven the essential requirements of a prima facie case of obviousness - that the combination of Woolston, Nishimaki, and Haseltine teaches or suggests all the features of claim 1 -because none of the cited reference teach or suggest the feature “determine when the virtual blade touches the real-world object.” The NPL documents fail to support the Office Action’s conclusions. Accordingly, the rejection of independent claim 1 constitutes legal error and must be reversed.” Remarks: page (17)

Examiner’s Response:
The examiner respectfully disagrees.  As shown above, the Haseltine et al. reference teaches the claim limitation that states “determine when the virtual blade touches the real-world object” (Haseltine et al. paragraph [0054]).  The Woolston reference teaches a player interface apparatus that is in conjunction with software to create an electronic interactive sword game, where the blade on the sword is a virtual blade, see Col. 2 lines 36-54 of the Woolston reference.  The Nishimaki et al. reference teaches having an optical head-mounted display (HMD) for presenting an augmented real-world image observed when a 3D image in a virtual 3D space is projected onto a real world settings, see paragraph [0008] of the Nishimaki et al. reference.  It would be obvious to a person of ordinary skill in the art to modify the teachings of Woolston and Nishimaki et al. of determining a position and/or an orientation of a virtual blade of the virtual weapon based on the visual output signals and/or the motion and/or orientation output signals by incorporating the teachings of the Haseltine et al. reference, where a vibration mechanism 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
Conferees:
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128    

/RYAN M STIGLIC/Primary Examiner
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.